Title: From George Washington to the United States Senate, 2 July 1790
From: Washington, George
To: United States Senate



Gentlemen of the Senate.
United States [New York]July 2nd 1790

I nominate Henry Marchant to be Judge, William Channing to be Attorney, and William Peck to be Marshall of the Judicial Court of the United States within the District of Rhode Island and Providence Plantations.
I likewise nominate the following persons to fill offices in the Revenue Department of the United States, within the State of Rhode Island and Providence Plantations—viz.

Ebenezer Thompson to be Naval Officer of the Port of Providence, in the place of Theodore Foster, who is appointed a Senator of the United States.
Daniel Eldridge Updike to be Surveyor of the Port of North Kingstown.
Job Comstock to be Surveyor of the Port of East Greenwich.
Nathaniel Phillips to be Surveyor of the Ports of Warren and Barrington.
Samuel Bozworth to be Surveyor of the Port of Bristol.
George Stillman to be Surveyor of the Port of Pawcatuck River.
John Anthony Aborn to be Surveyor of the Port of Patuxet.

Go: Washington

